LETTS, Judge.
The appellant here disputes an award of $7,500 in attorneys fees under Florida Statute § 627.428, pursuant to a total recovery of $15,000. We reverse and remand.
The statute in question empowers the trial judge to award “a reasonable sum as (attorneys) fees”. However, no “reasonable” guidelines were followed here, the court unequivocally stating that: “I don’t know what the recovery is. I will allow half of the recovery.”
Accordingly, this cause is remanded for a new hearing on attorneys fees. We note that appellant’s counsel claims 130 hours work in this case. If this be established by competent evidence, the court may well repeat the same award, or increase it, because the fee given, albeit on the wrong premise, would then only equal $58.00 per hour.
As to appellee’s motion for attorneys fees on appeal, the trial court is directed to consider this in conjunction with this ordered rehearing. If the new fee at the trial level, when arrived at, is substantially the same or greater than before, then reasonable fees on appeal should be awarded. On the other hand, if the new fee is substantially less, then attorneys fees on appeal should not be allowed. For the trial court’s guidance, we would point out that the written argument in appellee’s brief is but two pages long.
REVERSED and REMANDED.
ALDERMAN, C. J., and DOWNEY, J., concur.